t c summary opinion united_states tax_court timothy charles qunell jr petitioner v commissioner of internal revenue respondent docket no 22719-14s filed date timothy charles qunell jr pro_se c d bradley and madeline morgan student for respondent summary opinion carluzzo special_trial_judge this case was heard pursuant to the provisions of section of the internal_revenue_code in effect when the petition was filed pursuant to sec_7463 the decision to be entered is not 1unless otherwise indicated section references are to the internal_revenue_code_of_1986 as amended and in effect for rule references are to the tax_court rules_of_practice and procedure reviewable by any other court and this opinion shall not be treated as precedent for any other case in a notice_of_deficiency dated date notice respondent determined a dollar_figure deficiency in petitioner’ sec_2011 federal_income_tax and imposed a dollar_figure sec_6651 addition_to_tax a dollar_figure sec_6651 addition_to_tax and a dollar_figure sec_6662 accuracy-related_penalty the issues for decision are whether wages petitioner earned in afghanistan during are excludable from gross_income under sec_911 petitioner is liable for the above-referenced additions to tax and petitioner is liable for a sec_6662 accuracy-related_penalty background some of the facts have been stipulated and are so found at the time the petition was filed petitioner resided in georgia after graduating from high school and completing semesters of college petitioner enlisted in the u s army and served on active_duty for years petitioner began working for aecom technology aecom as an atmospheric manager in afghanistan on date in connection with a contract that aecom held with the u s department of defense his employment with aecom lasted approximately year and months during that time petitioner lived on a u s military facility in kabul afghanistan petitioner’s passport records show that during he left afghanistan from time to time for vacations early in he traveled to the united_states he was married on february of that year and returned to afghanistan without his wife a short time later during petitioner and his wife owned a house in illinois illinois residence his wife and their children lived in the illinois residence while petitioner was working in afghanistan neither petitioner’s wife nor any of their children visited petitioner while he was in afghanistan petitioner maintained several bank accounts all at banks in the united_states on date on account of a disagreement with aecom regarding the location of his next assignment petitioner resigned petitioner wanted and believed he was entitled to an assignment in the united_states according to petitioner aecom kept pushing it down the road and keeping him in afghanistan petitioner was unemployed from the time he left his employment with aecom until he returned to the u s army in date petitioner’ sec_2011 federal_income_tax return return due on date was filed on date after petitioner was notified that respondent was preparing a substitute for return see sec_6020 on a form_2555 foreign_earned_income included with the return petitioner disclosed the wages he earned from aecom while employed in afghanistan but took the position based on sec_911 that his tax_home was in afghanistan and excluded those wages from the income otherwise reported on that return we accept his claim that he did so upon the advice he received through a service offered by the army and a recommendation made by an acquaintance who professionally prepared federal_income_tax returns in the notice respondent determined that petitioner was not entitled to the sec_911 foreign_earned_income_exclusion for respondent further determined that petitioner was liable for the additions to tax under sec_6651 and and for the accuracy-related_penalty under sec_6662 on various grounds discussion the commissioner’s determinations in a notice_of_deficiency are presumed correct and the taxpayer generally bears the burden of proving them erroneous rule a 290_us_111 i foreign_earned_income_exclusion sec_61 provides that gross_income means all income from whatever source derived citizens of the united_states are taxed on their worldwide income unless a specific exclusion applies 117_tc_95 aff’d sub nom 68_fedappx_44 9th cir and aff’d sub nom 357_f3d_1108 10th cir eram v commissioner tcmemo_2014_60 at exclusions from gross_income are construed narrowly and a taxpayer must clearly establish his entitlement to any such exclusion eram v commissioner at sec_911 provides that a qualified_individual may subject_to limitations set forth in subsection b elect to exclude from gross_income his or her foreign_earned_income to be entitled to this exclusion a taxpayer must satisfy two requirements first the taxpayer must be an individual whose tax 2petitioner does not claim and the record does not show that the provisions of sec_7491 are applicable and we proceed as though they are not home is in a foreign_country sec_911 second the taxpayer must either be a bona_fide_resident of one or more foreign countries or be physically present in such country or countries during at least days in a 12-month_period id we first consider whether petitioner’s tax_home during was in afghanistan sec_911 defines the term tax_home to mean in the case of an individual such individual’s home for purposes of sec_162 under sec_162 a person’s home is generally considered to be the location of his regular or principal_place_of_business see 74_tc_578 however sec_911 goes on to provide that an individual shall not be treated as having a tax_home in a foreign_country for any period for which his abode is within the united_states that is an individual whose abode is within the united_states cannot establish that his or her tax_home is in a foreign_country see 927_f2d_849 5th cir rev’g tcmemo_1989_616 93_tc_297 in bujol v commissioner tcmemo_1987_230 53_tcm_762 aff’d without published opinion 842_f2d_328 5th cir we considered the meaning of the word abode as used in sec_911 we pointed out abode has been variously defined as one’s home habitation residence domicile or place of dwelling black’s law dictionary 5th ed while an exact definition of abode depends upon the context in which the word is used it clearly does not mean one’s principal_place_of_business thus abode has a domestic rather than vocational meaning and stands in contrast to tax_home as defined for purposes of sec_162 id t c m cch pincite a taxpayer’s abode is generally in the country in which the taxpayer has the strongest economic family and personal ties id pincite see also jones v commissioner f 2d pincite a taxpayer posted abroad will invariably have some connections with the foreign_country in which the taxpayer works but where the taxpayer’s ties to the united_states are stronger we have held that the taxpayer’s abode remains in the united_states see eg harrington v commissioner t c pincite during petitioner owned a home in illinois where his wife and children lived and he maintained bank accounts in the united_states see lemay v commissioner tcmemo_1987_256 aff’d 837_f2d_681 5th cir petitioner lived on a military facility in kabul afghanistan his family did not visit him there and nothing in the record suggests that he traveled within afghanistan other than as required by his employment moreover he terminated his employment with aecom because he wanted to return to the united_states his ties to afghanistan were entirely transitory and did not extend much beyond if at all the bare minimum required to perform his duties there see daly v commissioner tcmemo_2013_147 at finding a military contractor’s tax_home was not where he worked in iraq and afghanistan because his ties to those countries were severely limited and transitory and his abode was in the united_states other than the location of his employment petitioner has not established that he had any economic family or personal ties to afghanistan we are satisfied that petitioner’s economic family and personal ties to the united_states were sufficiently strong for us to consider the united_states to be the location of his abode at all times relevant here that being so the wages he earned in afghanistan during are not excludable from his income under sec_911 ii additions to tax the burden of production with respect to the imposition of each addition_to_tax rests with respondent see sec_7491 116_tc_438 a sec_6651 sec_6651 provides for an addition_to_tax in the event a taxpayer fails to file a timely return determined with regard to any extension of time for 3because of our finding on this point we need not decide whether petitioner met the bona_fide_resident or physical_presence_test of sec_911 filing unless it is shown that such failure is due to reasonable_cause and not due to willful neglect the amount of the addition is equal to of the amount_required_to_be_shown_as_tax on the delinquent_return for each month or fraction thereof during which the return remains delinquent up to a maximum addition of for returns more than four months delinquent petitioner’ sec_2011 return was due to be filed on or before date but it was not submitted for filing until on or about date see sec_6072 sec_7503 that being so respondent’s sec_7491 burden of production has been met with respect to the imposition of the sec_6651 addition_to_tax petitioner does not argue nor does the record show that he had reasonable_cause for failing to timely file hi sec_2011 tax_return respondent’s imposition of the addition_to_tax under sec_6651 is sustained b sec_6651 sec_6651 provides for an addition_to_tax for failure to timely pay the amount shown as tax on any return specified in paragraph unless the taxpayer establishes that the failure was due to reasonable_cause and not willful neglect the addition is calculated as of the amount shown as tax on the return but not paid with an additional for each month or fraction thereof during which the failure to pay continues up to a maximum of id the amount of the addition_to_tax under sec_6651 reduces the addition_to_tax under sec_6651 for any month for which both additions to tax apply see sec_6651 respondent has not submitted sufficient evidence to establish that a substitute for return relating to petitioner’ sec_2011 tax_liability had been produced see sec_6651 127_tc_200 aff’d 521_f3d_1289 10th cir 120_tc_163 aff’d without published opinion a f t r 2d ria 3d cir that being so respondent’s sec_7491 burden of production has not been met with respect to the imposition of the sec_6651 addition_to_tax accordingly petitioner is not liable for the sec_6651 addition_to_tax iii sec_6662 accuracy-related_penalty lastly we consider whether petitioner is liable for a sec_6662 accuracy-related_penalty sec_6662 imposes a accuracy-related_penalty on the portion of an underpayment_of_tax required to be shown on a return if among other reasons the underpayment is due to a substantial_understatement_of_income_tax see sec_6662 d respondent bears the burden of production with respect to the imposition of a sec_6662 accuracy-related_penalty see sec_7491 in this case the underpayment_of_tax as defined in sec_6664 is equal to and computed in the same manner as the deficiency see sec_6211 and that amount is a substantial_understatement_of_income_tax because it exceeds the greater of dollar_figure or of the amount of tax required to have been shown on petitioner’ sec_2011 return see sec_6662 it follows that respondent’s burden of production has been met the sec_6662 accuracy-related_penalty does not apply to any portion of an underpayment as to which there was reasonable_cause and the taxpayer acted in good_faith sec_6664 sec_1_6664-4 income_tax regs but the burden_of_proof rests with the taxpayer to show that the penalty does not apply see 116_tc_438 on a form_2555 attached to hi sec_2011 return petitioner disclosed the wages he sought to exclude from income under sec_911 furthermore we accept his claim that he relied on the advice of tax professionals with respect to the application of sec_911 the provisions of sec_911 are technical and we are satisfied that petitioner reasonably relied upon the advice he was given with respect to its application we find that petitioner had reasonable_cause and acted in good_faith with respect to the underpayment_of_tax required to be shown on hi sec_2011 return see sec_6664 he is not liable for the sec_6662 accuracy-related_penalty to reflect the foregoing decision will be entered for respondent with respect to the deficiency and the sec_6651 addition_to_tax and for petitioner with respect to the sec_6651 addition_to_tax and the sec_6662 penalty
